DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 13, 15, and 16, prior art references such as Ebling et al 20150177303 and Zhang et al 5,485,159 disclose a radar-based object-detection device for a vehicle, the device comprising a radar antenna, a radome adapted to permit transmitted radar signals, and return echoes, to pass through the radome, and a radome condition monitoring and alert system comprising: a first electrode attached to an inner surface of a first region of the radome blockage detection circuitry in said device that measures a threshold indicating that the radome condition is affected by dirt or debris on an outer surface of the radome. Bowler et al 2012 dioses determining transcapacitance between a first and second electrode for detecting water or excessive homogenities on a radome structure.
The instant invention discloses and one or more electrodes attached to an inner surface of a first region of the radome and exhibiting self-capacitance, and the first electrode operatively connected to blockage detection circuitry in said device that measures said self-capacitance of the first electrode and that provides an alert signal when said self-capacitance of the first electrode crosses a threshold indicating that the radome condition is affected by dirt or debris on an outer surface of the radome. The 
Regarding claim 22, Ebling, Zhang, and Bowler discloses all the claim features as recited above. The instant invention discloses an electrode attached to the radome and exhibiting self-capacitance, and circuitry adapted to monitor the self- capacitance of the electrode to detect degradation of radome performance due to dirt or debris on the radome. The above novel features, in combination with the other recited limitations in the claims, are not taught, suggested, or made obvious by Ebling, Zhang, Bowler, or any other prior art of record, alone, or in combination.
Claims 2-12 are allowed by virtue of being dependent on claim 1. Claim 14 is allowed by virtue of being dependent on claim 13. Claims 17-21 are allowed by virtue of being dependent on claim 16. Claims 23 and 24 are allowed by virtue of being dependent on claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rope et al 5,066,921 discloses radome diagnostic system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648